Title: James Madison to Edward Coles, 2 April 1828
From: Madison, James
To: Coles, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 April 2. 1828
                            
                        
                        
                        
                        You have obliged us very much by your favor of the 29th. ult. It gave us the first knowledge of the accident
                            to Payne. Altho’ it guards us against unfavorable reports, it leaves us very anxious to learn that the progress of his
                            recovery corresponds with your anticipations. We ask the favor of you also to let us know from whom the medical aid was
                            obtained, and whether he has yet been able to return to the City.
                        The place from which you date your letter was certainly very unexpected; tho’ we doubt not your reasons for
                            the visit were very good. Whatever they may have been, we hope the result will be satisfactory to you.
                        We have had several opportunities latterly of hearing from your friends in Albemarle. We understand that they
                            are in their usual health. Your brother Isaac has accompanied Mrs. Stephenson on a trip to S. Carolina where she intends
                            to pass another winter. Her health, tho understood to be improved is not yet compleatly re-established.
                        I address this to Philada. on the supposition that it will arrive before you proceed to N. York. Be so good
                            as to acknowledge it wherever it may find you; and to be assured of all our good wishes we which shall be happy to repeat
                            verbally when you give us the promised opportunity.
                        
                        
                            
                                James Madison
                            
                        
                    